SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

649
KA 13-01068
PRESENT: CENTRA, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

SOLOMON L. WEEMS, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (KIMBERLY F. DUGUAY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (James J.
Piampiano, J.), rendered February 14, 2013. The judgment convicted
defendant, upon his plea of guilty, of rape in the first degree (two
counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same memorandum as in People v Weems ([appeal No. 1] ___ AD3d ___
[July 1, 2016]).




Entered:    July 1, 2016                           Frances E. Cafarell
                                                   Clerk of the Court